

116 HR 4385 IH: Small Refinery Exemption Fairness Act of 2019
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4385IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Rodney Davis of Illinois (for himself, Mr. Marshall, Mr. Bost, Mr. LaHood, Mr. Kinzinger, Mr. Casten of Illinois, Mr. Comer, Mr. King of Iowa, Mr. Bacon, Mr. Fortenberry, Mr. Graves of Missouri, and Mr. Watkins) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 211(o) of the Clean Air Act to adjust the renewable fuel obligation to account for
			 the full volume of gasoline and diesel produced by small refineries that
			 are exempt under paragraph (9), and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Refinery Exemption Fairness Act of 2019. 2.Accounting for full volume of gasoline and diesel produced by exempted small refineries (a)In generalSection 211(o)(3) of the Clean Air Act (42 U.S.C. 7545(o)(3)) is amended—
 (1)in subparagraph (C)— (A)in clause (i), by striking and at the end;
 (B)in clause (ii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new clause:
						
 (iii)to account for the full average annual volume of gasoline and diesel produced during the previous three calendar years by small refineries exempt under paragraph (9).; and
 (2)by adding at the end the following new subparagraph:  (D)Calculation methodFor purposes of subparagraph (C)(iii), the Administrator shall calculate the full average annual volume of gasoline and diesel produced during the previous three calendar years by small refineries exempt under paragraph (9) by—
 (i)determining the total volume of gasoline and diesel produced during the previous three calendar years by such small refineries; and
 (ii)dividing such total volume by three.. (b)ApplicabilityThe amendment made by subsection (a) applies to the renewable fuel obligation under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) beginning with calendar year 2020. Section 211(o) of such Act, as in effect before the amendment made by subsection (a), shall continue to apply with respect to calendar years before calendar year 2020.
 (c)Rule of constructionNothing in this section and the amendment made by this section shall be construed to set or require a minimum number of exemptions for small refineries under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) with respect to any calendar year.
			